ex1017amrheinwaiveran_image1.jpg [ex1017amrheinwaiveran_image1.jpg]




WAIVER AND RELEASE AGREEMENT


The following is a Waiver and Release Agreement (“Agreement”) between Christine
B. Amrhein, the undersigned Employee (referred to as “Employee”, “Executive”,
“you”, “your”, “I”, or “me”), and Advanced Emissions Solutions, Inc., a Delaware
corporation (the “COMPANY”), regarding your employment with the COMPANY and
separation from employment.


Recitals


1.Executive previously served as General Counsel and Secretary of the COMPANY,
Secretary of ADA Analytics, LLC, a Delaware limited liability company, Secretary
of ADA-ES, Inc., a Colorado corporation, Manager of ADA-RCM6, LLC, a Colorado
limited liability company, Secretary of ADEquity, LLC, a Delaware limited
liability company, Secretary of Advanced Clean Energy Solutions, LLC, a Delaware
limited liability company, and Secretary of BCSI, LLC, a Delaware limited
liability company (the “Executive’s Roles”).


2.Employee and the COMPANY are parties to an Employment Agreement dated June 17,
2011 and the Amendment to the Employment Agreement dated August 26, 2014
(collectively “Employment Agreement”), which set forth the terms of Employee’s
employment with the COMPANY. Capitalized terms used but not defined herein have
the meaning ascribed to them in the Employment Agreement.


3.On May 27, 2016, Employee was notified of the Company’s decision to terminate
her employment without Cause, effective August 1, 2016 (“Termination Date”). The
COMPANY has elected to enforce a twelve-month Non-Compete in accordance with the
provisions of the Employment Agreement.


Agreement


In consideration of the mutual covenants contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:


Section A - Separation


1.As of the Termination Date, Employee’s employment is terminated without Cause.
Pursuant to Section I.e. of the Employment Agreement, Employee is deemed to have
resigned from all of the Executive’s Roles as of the Termination Date.


2.The parties are entering into this Agreement to provide Employee with certain
severance benefits in exchange for Employee’s promises and agreements set forth
herein.


3.Employee acknowledges that she has received all wages, overtime, bonuses,
vacation pay, commissions, benefits, or any other earned compensation through
the Termination Date. Employee acknowledges that in the event the COMPANY
chooses to make discretionary employer matching contributions to the COMPANY’s
Profit Sharing Retirement Plan (the “401(k) Plan”) in 2016, Employee will
receive matching contributions proportionate with the amount of Employee’s
eligible contributions made to the 401(k) Plan during 2016 in accordance with
the 401(k) Plan. Employee further acknowledges that she has been granted all
accommodations or leaves of absence to which she was entitled, including any
leave under the Family and Medical Leave Act, Americans With Disabilities Act or
related state or local leave or disability accommodation laws.







--------------------------------------------------------------------------------


ex1017amrheinwaiveran_image1.jpg [ex1017amrheinwaiveran_image1.jpg]




Section B - Consideration


1.The COMPANY will, as consideration for Employee’s releases and promises set
forth in this Agreement, pay Employee the following amounts:


•Twelve (12) months base salary in the total amount of $268,874, less all
applicable deductions and withholdings required by law, to be paid in 26
installments of $10,341.31 on the COMPANY’s established payroll dates
(bi-weekly) over a one-year period beginning after the “Effective Date” (as that
term is defined in Section 14, herein). These amounts will be paid by direct
deposit into the account you have designated for payroll deposits. This amount
will also be included in your W-2 gross wages and taxes paid by the COMPANY in
the year in which it was paid, and reflected on the final W-2 issued to you by
the COMPANY for the year in which it was paid. You are and shall be solely
responsible for any and all federal, state and local taxes that may be owed by
you by virtue of the receipt of any portion of these payments;
•An additional amount of $16,990 representing the anticipated cost of obtaining
replacement healthcare coverage for 12 months. This amount will be paid
bi-weekly in 25 installments of
$653.46 and one final installment of $653.50 on the COMPANY’s established
payroll dates in the same manner as the base salary specified above;
•If any amounts payable to Employee under the COMPANY’S 2015 Short Term
Incentive Plan have not been paid on or before August 1, 2016, such amounts,
shall be paid in a cash lump sum via check or direct deposit no later than one
business day after the Effective Date.
•An amount of $90,000, which payment is in lieu of any amounts that may be
payable pursuant to the Employment Agreement for any 2016 Short Term Incentive
Plans approved by the Compensation Committee of the Board of Directors for the
year 2016, whether before or after the Termination Date, pursuant to the
COMPANY’s Executive Short Term Incentive Plan (the “ESTIP”) under the Amended
and Restated 2007 Equity Incentive Plan, as amended (the “2007 Plan”). This
amount will be paid bi-weekly in 25 installments of $3,461.54 and one final
installment of $3,461.50 on the COMPANY’s established payroll dates in the same
manner as the base salary specified above;
•All of Employee’s 3,215 unvested restricted stock awards shall vest on the
Effective Date, and Employee hereby authorizes the COMPANY to transfer to the
COMPANY the portion of such vested shares that have an aggregate Fair Market
Value, as defined in the 2007 Plan, equal to the amount necessary to satisfy any
applicable foreign, federal, state, and local income and employment tax
withholding obligations. Employee may elect to pay the COMPANY the amount
necessary to satisfy such tax withholding obligations by providing written
notice to the COMPANY no more than two days after the Termination Date and
delivering cash or a check in such amount within one business day of providing
such notice. If there is a conflict with the terms herein and the terms of any
Restricted Stock Award Agreement between the COMPANY and the Employee, this
Agreement shall control.


•The Performance Period for Employee’s Performance Share Units (“PSUs”) awarded
under the COMPANY’s 2014 and 2015 Long Term Incentive Plans, a maximum of 4,780
and 7,250 PSUs respectively, shall be amended to conclude on December 31, 2016,
and the COMPANY shall notify Employee of the number of PSUs that you are
eligible to earn, based on such amended Performance Period, no later than
January 31, 2017. The COMPANY shall use the method described in the applicable
Performance Share Unit Agreements to determine the number of PSU Shares to be
issued to Employee thereunder. If greater than zero, the COMPANY shall issue to
Employee the underlying shares of the COMPANY’s common stock for such number of
PSUs (the “PSU Shares”) as soon as practicable thereafter, subject to applicable
law. Employee hereby authorizes the COMPANY to transfer to the COMPANY the
number of PSU Shares that have an aggregate Fair Market Value equal to the
amount necessary to satisfy any applicable foreign, federal, state, and local
income and employment tax withholding obligations. Employee may elect to pay the
COMPANY the amount necessary to satisfy such tax withholding obligations by
providing written notice to the COMPANY no less than fifteen days prior to the
Termination Date and delivering cash or a check in such amount within five
business days after the COMPANY has notified the Employee of the number of PSU
Shares to be issued. If there is a conflict with the terms herein and the terms
of any PSU Award Agreement between the COMPANY and the Employee, this Agreement
shall control. Employee hereby acknowledges and understands that in the event
that COMPANY cannot issue registered





--------------------------------------------------------------------------------

ex1017amrheinwaiveran_image1.jpg [ex1017amrheinwaiveran_image1.jpg]


shares on the date the PSU Shares are issued, the PSU Shares constitute
“restricted securities” under the Securities Act of 1933, as amended (the
“Securities Act”), and have not been registered under the Securities Act in
reliance upon a specific exemption therefrom; the PSU Shares will be issued
bearing the legend language set forth in Exhibit A hereto.


•Employee’s continued employment through August 1, 2016, which represents
continued employment beyond the Notice Period of the Employment Agreement.
2.You are and shall be solely responsible for any and all federal, state and
local taxes that may be owed by you by virtue of the receipt of any amounts
hereunder. All amounts payable hereunder are subject to any applicable foreign,
federal, state and local income and employment tax withholding obligations, and
any cash payments payable hereunder shall first be applied to any outstanding
tax withholding obligations on the total amounts payable hereunder. Employee
agrees to indemnify and hold the COMPANY harmless from any liability for taxes,
including without limitation penalties, interest or other costs, that may be
imposed by the Internal Revenue Service or any other governmental agency or
taxing authority, regarding any tax obligation that may arise from or relate to
the Consideration provided to the Employee under this Section B, including
without limitation any claims or assessments for nonpayment or late payment by
COMPANY of any taxes, contributions or withholding amounts based on the
Compensation paid or to be paid to Employee. For purposes of this section, the
terms "taxes" or "tax obligation" means and includes without limitation all
income taxes, federal insurance contributions act (“FICA”) taxes, and any other
payroll or employment taxes, withholdings, deductions and/or payments which may
be required by any applicable foreign, federal, state, or local taxing
authority, including without limitation any amounts imposed in respect of
information reporting or back-up withholding obligations, together with any
interest, penalties, additions to tax or additional amounts imposed by any such
taxing authority with respect to such taxes.
3.You agree and acknowledge that (a) the consideration provided under this
Agreement is adequate and sufficient and in excess of what you would otherwise
be entitled to receive from the COMPANY as a result of termination of your
employment, and (b) the severance benefits to be paid to you under this
Agreement are the only payments for severance benefits you will receive in
connection with the termination of your employment with the COMPANY and the
payment(s) and other benefits provided pursuant to this Agreement are in full
discharge of any and all liabilities and obligations of the COMPANY to you,
including but not limited to any and all obligations arising under the
Employment Agreement, any other written or oral agreement, policy, plan or
procedure of the COMPANY. Further, you represent that you are not aware of any
acts by the COMPANY or its employees violating the Company’s Code of Ethics and
Business Conduct as such code was in effect from time to time during your tenure
with the Company that you or someone else has not reported to at least one of
the following: the Chief Executive Officer, the Chief Financial Officer, the
Audit Committee of the Board of Directors or Fortis Law Partners LLC.
5.You represent and warrant that, as of the Termination Date, you are familiar
with the business and financial conditions of the COMPANY and that you had full
and complete access to all information as you deemed necessary to reach an
informed and knowledgeable decision regarding any offerings or sales of the
COMPANY’s securities in connection with the consideration paid hereunder.
Furthermore, you represent and warrant that you have had the opportunity to
consult
with your own tax, legal and investment advisors and have the capacity to
protect your own interests in connection with any such offerings or sales.
6.The COMPANY, by entering this Agreement, does not admit that it has engaged in
any improper conduct or wrongdoing, or that it has any liability to make any
payment or is responsible or legally obligated for any claims.
7.Under no circumstances will you be entitled to the consideration described
herein unless you execute and comply with the terms of this Agreement.
8.No part of the cash portion of the consideration will be contributed to any
employee benefit plan nor will any contribution, matching or otherwise, be made
by the COMPANY to any employee benefit plan as a consequence of the
consideration.


Section C – General Release of the COMPANY and Covenant Not To Sue







--------------------------------------------------------------------------------

ex1017amrheinwaiveran_image1.jpg [ex1017amrheinwaiveran_image1.jpg]


1.In consideration for the payments set forth above, you, including for all
purposes, your heirs, executors, administrators and assigns, hereby forever,
unequivocally and unconditionally release and discharge the COMPANY, including
for all purposes, its past and present officers, directors, employees,
subsidiaries, predecessors, successors and assigns, from any and all claims,
demands or causes of action of every nature or description, based upon or
relating to actions, omissions or events occurring before or on the Termination
Date, whether known or unknown, including, but not limited to any and all causes
of action, whether at law or in equity, pertaining to or arising from the
employment relationship of the parties and the termination of such employment
relationship based in whole or in part upon any act or omission occurring on or
before the date of this Agreement, whether negligent or intentional without
regard to your present actual knowledge of the act or omission. If any claim is
not subject to release, to the extent permitted by law, you waive any right or
ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective or multi-party action
or proceeding based on such a claim in which the COMPANY is a party.


2.The Release does not affect your right to file a charge with or participate
before a governmental agency, including the Equal Employment Opportunity
Commission. However, you agree that in the event you bring a claim covered by
the foregoing Release in which you seek damages or other remedies against the
COMPANY or in the event you seek to recover against the COMPANY in any claim
brought by a government agency on your behalf, you agree that you are expressly
waiving the right to recover any damages or attorney’s fees from any such
proceeding.


3.Claims, demands or causes of action, as used in this Section, shall mean all
claims, causes, judgments, damages, losses, liabilities, and demands of any kind
and nature whatsoever, whether intentional or negligent, known or unknown, in
law or in equity, individually or as part of a class action, occurring on or
prior to the date of execution of this Agreement, arising under any
constitution, federal, state, or local law(s) including but not limited to Title
VII of the Civil Rights Act of 1964, the Colorado Wage Claim Act, the Colorado
Anti-Discrimination in Employment Act, the Family and Medical Leave Act, the
Equal Pay Act, the Sarbanes-Oxley Act of 2002, the Employee Retirement Income
Security Act (with respect to unvested benefits), the Americans with
Disabilities Act and the Age Discrimination in Employment Act of 1967, each as
amended to date, or arising from any theory under common law such as breach of
contract, express or implied promissory estoppel, wrongful discharge, tortious
interference with contract rights, infliction of emotional distress, and
defamation, excepting only vested retirement benefits (if any), COBRA rights,
unemployment compensation, and workers’ compensation.





Section D - Survival of Post-Employment Obligations of the Employment Agreement
(the “Restrictive Covenants”)


1.Restrictive Covenants.
a.    You acknowledge that in the Employment Agreement, a copy of which has been
provided to you, you have assumed continuing obligations related to Non-Solicit,
Non-Divert and Non-Compete, confidentiality and proprietary inventions and other
matters. Specifically, you agreed and by this Agreement further acknowledge that
the Company has elected to enforce the Non-Solicit, Non-Divert and Non-Compete
requirements of the Employment Agreement for a period of twelve (12) months
after the Termination Date. You further acknowledge that you have allocated to
the COMPANY the ownership, right, title and interest to any Inventions or
Intellectual Property developed by you while employed by the COMPANY. Your
Employment Agreement further creates Restrictive Obligations Relating to
Confidential Subject Matter that will continue to bind you post- employment.
Except as set forth in subsections 2, 3 and 4 of this Section D, nothing herein
shall be deemed to affect any post-employment obligations you may have pursuant
to the Employment Agreement, including, but not limited to, those provisions
identified herein and those provisions regarding cooperation as outlined in
Paragraph 10 of the Amendment to Employment Agreement.
b.    Nothing in this Agreement or the surviving provisions of the Employment
Agreement shall prohibit Employee from reporting possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to the Department of Justice, the U.S. Securities and Exchange
Commission, the U.S. Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Employee does not need the prior authorization of the COMPANY to
make





--------------------------------------------------------------------------------

ex1017amrheinwaiveran_image1.jpg [ex1017amrheinwaiveran_image1.jpg]


any such reports or disclosures and is not required to notify the COMPANY that
Employee has made such reports or disclosures.
2.Cooperation.
a.    You agree that you will cooperate with the COMPANY and/or its counsel in
connection with any investigation, regulatory matter, administrative proceeding
or litigation relating to any matter that occurred during your employment in
which you were involved or of which you have knowledge. The COMPANY’s request
for cooperation shall be reasonable and take into consideration your personal
and business commitments and the amount of notice provided to you by the
COMPANY. The COMPANY will promptly reimburse you for reasonable out of pocket
travel and other incidental expenses that you incur as a result of your
cooperation pursuant to this paragraph, if incurred with advance notice to and
consent from the COMPANY. The COMPANY will compensate you for time spent at the
request of the COMPANY at a rate of $350 per hour.
b.    You agree that, in the event you are requested or directed (whether by
subpoena or otherwise) by any person or entity (including, but not limited to,
any government agency) to provide information or give testimony (in any
investigation, administrative proceeding, regulatory matter, litigation, or
otherwise) which in any way relates to your employment by the COMPANY, you will
to the extent permitted by law give prompt notice of such request to Fortis Law
Partners, outside counsel of the COMPANY and, unless compelled otherwise by
government agency or court order, will make no disclosure until the COMPANY has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure.
4.Post-Termination Status. After the Termination Date, Employee and the COMPANY
both agree that neither party shall represent Employee as being an employee,
officer, agent or representative of the COMPANY for any purpose. This means
that, among other things, as of the Termination Date you must update any
references to your company affiliation in social media sites controlled by you
(including without limitation a LinkedIn profile). The Termination Date shall be
the Termination Date of your employment for purposes of participation in and
coverage under all benefit plans and programs sponsored by or through the
COMPANY, except as otherwise provided herein. To the extent that you have any
accrued, vested benefits under any employee benefit, savings, insurance, or
pension plan of the COMPANY, your rights and obligations shall be governed by
the applicable terms of any such plan(s) and applicable law. As soon as
practicable following the Termination Date, you will be paid for any accrued but
unused vacation days, and for previously submitted un- reimbursed business
expenses (in accordance with applicable guidelines and practices).
5.Non-Disparagement.
a.    You agree that you will not disparage or encourage or induce others to
disparage the COMPANY. For the purposes of this Agreement, the term “disparage”
includes, without limitation, comments or statements made in any manner or
medium (including, without limitation, to the press and/or media, the COMPANY or
any individual or entity) which would adversely affect in any manner (i) the
conduct of the business of the COMPANY (including, without limitation, the
COMPANY’s business plans or prospects) or (ii) the business reputation of the
COMPANY. Nothing in this paragraph or this Agreement shall preclude you from
responding truthfully to a valid subpoena, cooperating with a governmental
agency in connection with any investigation it is conducting, or taking any
action otherwise required or permitted by law.
b.    You shall refer all persons and entities that seek to inquire about your
employment to the COMPANY’s Human Resources department. In response to any such
inquiries concerning your employment, the respondent will state that it is the
COMPANY’s policy to only provide, and such person will only provide, your dates
of employment and last position held. Nothing in this paragraph shall restrict
the COMPANY’s ability to provide complete information with respect to your
employment when required to do so under applicable regulatory requirements
and/or pursuant to any request, subpoena, rule or order in a governmental
administrative and/or legal proceeding.





Section E - Miscellaneous


1.Severability. If a court determines that any provision of this Agreement or
portion thereof is invalid or unenforceable, any invalidity or unenforceability
will affect only that provision or portion of that provision and shall not make
any other provision of this Agreement invalid or unenforceable. Instead, the
court shall modify, amend or limit the provision or portion thereof to the
extent necessary to render it valid and enforceable.


2.Receipt of Agreement. You acknowledge that you received this Agreement on May
19, 2016.







--------------------------------------------------------------------------------

ex1017amrheinwaiveran_image1.jpg [ex1017amrheinwaiveran_image1.jpg]


3.Entire Agreement. This Agreement and those post-employment obligations of the
Employment Agreement which expressly survive pursuant to the terms of Section D
of this Agreement, represent the entire agreement and understanding between you
and the COMPANY regarding your employment with and separation from the COMPANY
and the events leading thereto and associated therewith, and with the exception
of any surviving provisions from the Employment Agreement, supersedes and
replaces any and all prior agreements and understandings concerning your
relationship with the COMPANY. This Agreement shall not be modified, amended,
supplemented, altered, or varied, nor shall any term or condition contained in
this Agreement be waived, except by a written instrument signed by the Parties.


5.Opportunity for Review. You represent that you have reviewed all aspects of
this Agreement, have carefully read and fully understand all the provisions of
this Agreement, and agree that you
have been given a reasonable amount of time to consider the terms of this
Agreement and discuss them with an attorney. Any costs or fees for consultation
with private attorneys are your responsibility.


6.Disclosure of Agreement to Prospective Employers. Employee agrees to fully
disclose the Restrictive Covenants to any prospective employer for the duration
of the 12 month Non-Compete period.


7.COMPANY Confidential Information. You acknowledge that by reason of your
position with the COMPANY you have been given access to confidential,
proprietary or private materials or information with respect to the COMPANY and
its affairs. You represent that you have held all such information confidential
and will continue to do so, and that you will not use such information without
the prior written consent of the COMPANY.


8.Return of Property. You represent that all property belonging to the COMPANY,
or any of its respective clients or prospective clients, that was obtained by
you as a result of your employment will be returned unless otherwise agreed by
the parties. Property as used in this provision includes, but is not limited to,
computers, PDAs, and any confidential or proprietary documents, information or
materials.


9.Choice of Law. The parties agree that the laws of the State of Colorado shall
govern this Agreement.


10.Enforcement and Disputes. Any difference, claims or matters in dispute
arising between Employee and the COMPANY out of this Agreement or connected with
Employee’s employment with the COMPANY or separation of such employment shall be
brought before the United States District Court for the District of Colorado (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a Colorado state court located in the City and County of Denver, Colorado) and
each of Employee and the COMPANY hereby agree to be subject to and shall submit
to the jurisdiction of such courts for any such action, suit or proceeding. A
party shall have the right to seek performance of a disputed term and/or any
other necessary and proper relief including, but not limited to, damages. In any
such proceeding, the Parties agree that the remaining terms of this Agreement
remain in full force and effect, and you further agree not to reinstate any
claims otherwise compromised by this Agreement, or rely upon the facts, which
allegedly support such claims.


11.Successors and COMPANY’s Right to Assign. This Agreement shall be binding
upon the parties hereto and upon their heirs, administrators, representatives,
executors, successors, and assigns and shall inure to the benefit of said
parties and each of them and to their heirs, administrators, representatives,
executors, successors, and assigns. If a Change in Control, as defined in the
Employment Agreement, occurs, COMPANY may assign all of its rights, obligations
and liabilities under this Agreement without the consent of Executive; provided,
however, that COMPANY must provide advance written notice of such assignment to
Executive. Executive may not assign this Agreement except by operation of law.


12.Breach of Obligations. If the COMPANY fails to make the required payments to
Employee pursuant to Section B hereof and fails to cure such breach within ten
days after written notice from Employee, the Restrictive Covenants shall
terminate immediately. If Employee breaches any of the provisions of this
Agreement or the Employment Agreement, or any other agreement between the
parties with regard to the confidentiality of information, Employee’s rights to
any further consideration or payments under this Agreement shall terminate as of
the date of any such





--------------------------------------------------------------------------------

ex1017amrheinwaiveran_image1.jpg [ex1017amrheinwaiveran_image1.jpg]


breach and Employee’s obligations with regard to the Restrictive Covenants shall
continue through the expiration of the 12 month Non-Compete period.







I have carefully read all aspects of this Agreement, and I execute it
voluntarily, fully understanding and accepting all provisions of this Agreement
in its entirety and without reservation after having had sufficient time and
opportunity to consult with my legal advisors prior to executing this Agreement.
I understand that in agreeing to this document, any and all claims I may have
against the COMPANY are being waived and released. I have been advised to
consult with an attorney prior to executing this Agreement. In agreeing to sign
this Agreement I have not relied on any statements or explanation made by the
COMPANY. I have had at least twenty-one (21) days to consider this Agreement and
if I choose to sign this Agreement before the end of that period, it was my
personal, voluntary decision to do so. I understand that if I do not return this
Agreement signed by me to the COMPANY upon the expiration of the twenty-one day
period, this offer will expire. I understand that I may revoke and cancel the
Agreement within seven (7) days after signing it by serving written notice upon
the COMPANY.








Employee:
/s/ Christine B. Amrhein
Name:    Christine B. Amrhein    Date: August 1, 2016     







--------------------------------------------------------------------------------


ex1017amrheinwaiveran_image1.jpg [ex1017amrheinwaiveran_image1.jpg]






For the COMPANY:


/s/ L. Heath Sampson
Name: L. Heath Sampson    Date: August 1, 2016
Title: President and Chief Executive Officer







--------------------------------------------------------------------------------


ex1017amrheinwaiveran_image1.jpg [ex1017amrheinwaiveran_image1.jpg]




EXHIBIT A


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (“THE ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE ACT. THE SHARES MAY NOT BE OFFERED FOR SALE,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.





